Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159976
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159976
                                                                    COA: 347899
                                                                    Jackson CC: 87-043912-FH
  CHARLES JOSEPH SELBY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 2, 2019 order of
  the Court of Appeals is considered and, it appearing to this Court that the case of People
  v Manning (Docket No. 160034) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2019
           s1204
                                                                               Clerk